IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,803


EX PARTE OLGA MATA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-05-601577-A IN THE 390TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery and
sentenced to two years' imprisonment.  She did not appeal her conviction. 
	Applicant contends that her plea was involuntary because she was not aware of the
deportation consequences of pleading guilty to robbery. 
	Trial counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
determined that Applicant's plea of guilty was involuntary.  Applicant is entitled to relief.  Ex parte
Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. D-1-DC-05-601577 in the 390th Judicial
District Court of Travis County is set aside, and Applicant is remanded to the custody of the sheriff
of Travis County to answer the charge against her.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice -
Correctional Institutions Division and the Parole Division.

Delivered: December 12, 2007
Do Not Publish